Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
“The force of precedent in the law is heightened by that almost universal sense of justice which urges that all men are properly to be treated alike in like circumstances.”
Karl Llewellyn
Como se sabe, el Tribunal Supremo de Puerto Rico tiene una función preeminente en el sistema democrático de go-bierno que rige en el país, que es la de interpretar la Cons-titución y las leyes de nuestro ordenamiento jurídico. Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983); Santa Aponte v. Ferré Aguayo, 105 D.P.R. 670 (1977). Lo que este Foro determina sobre el alcance y significado de cualquier norma jurídica de nuestra propia jurisdicción es inapelable y obligatorio. Por ello, hemos resuelto que “las Opiniones de este Tribunal son ley’ en esta jurisdicción al igual que las aprobadas por la Asamblea Legislativa”. Almodóvar v. Méndez Román, 125 D.P.R. 218, 248 esc. 13 (1990). Por eso se publican nuestras opiniones, que sirven de precedentes para los casos tanto judiciales como administrativos que tienen ante sí los foros a quo. Rivera Maldonado v. E.L.A., 119 D.P.R. 74 (1987). Por eso también hemos indicado que las personas en el país pueden depender de nuestra juris-prudencia para guiar su conducta. Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147 (1978). Por ello, asimismo nuestras decisiones son objeto de intenso estudio y crítica por parte de los miembros de la profesión jurídica, particu-larmente por los profesores de Derecho y sus estudiantes.
Conforme a lo señalado antes, una vez emitimos una opinión sobre algún asunto jurídico, de ordinario ésta nos vincula aun a nosotros mismos en casos futuros. Al amparo *694de la doctrina del stare decisis, hemos resuelto que nues-tras ponderadas opiniones, una vez emitidas, no deben ser variadas, “a menos que resulten ser tan manifiestamente erróneas que no pueden sostenerse sin violentar la razón y la justicia”. Capestany v. Capestany, 66 D.P.R. 764, 767 (1946). Véanse: San Miguel, etc. & Cía. v. Guevara, 64 D.P.R. 966 (1944); Banco de Ponce v. Iriarte, 60 D.P.R. 72 (1940); García Fernández, Ex parte, 44 D.P.R. 296 (1932).
Este fundamental principio responde, por un lado, a consideraciones de trato igual. La interpretación de algún asunto que rige para unos debe regir también para todos los otros que estén igualmente situados. La pauta que le hemos aplicado a unos debemos aplicarla igualmente a to-dos los demás que estén en las mismas circunstancias. No actuar así constituiría una crasa arbitrariedad que negaría precisamente nuestro carácter esencial como tribunal de justicia.
El fundamental principio también responde, por otro lado, a esenciales consideraciones sobre la estabilidad y la certidumbre que debe tener el Derecho. Precisamente por-que nuestras opiniones son parte integrante del ordena-miento jurídico, es esencial que éstas, de ordinario, sean duraderas y definitivas. Si nuestras interpretaciones de las normas jurídicas estuviesen sujetas a cambios corrien-tes, nadie sabría a qué atenerse; no serían confiables; jue-ces, administradores, abogados y hasta el público en general no tendrían seguridad alguna sobre numerosos aspectos de la convivencia social. El caos resultante aten-taría contra la fe en la justicia que consagra el preámbulo de nuestra Constitución.
Las justificaciones referidas, que informan la fundamental norma del stare decisis, son de tan primordial valor e importancia que venimos obligados a seguir nuestros propios precedentes, aun cuando luego estimemos que al-guna decisión previa no fue la más acertada. Para efectuar la muy inusitada acción de abandonar una opinión nuestra *695anterior, no basta que posteriormente pensemos que pudi-mos habernos equivocado al decidir como lo hicimos me-diante esa opinión. Es necesario mucho más; es decir, es necesario que consideremos que la opinión anterior fue tan manifiestamente errónea que no revocarla constituiría vio-lentar la razón y la justicia. Así de gravemente errado tiene que haber sido el dictamen considerado para justifi-car desecharlo. Ello porque cuando abandonamos un pre-cedente nuestro, ponemos en riesgo, a la vez, fundamenta-les valores de trato igual, de estabilidad y certidumbre en el Derecho, y de confianza en nuestro quehacer judicial.
Estas conocidas nociones sobre el contenido y la razón de ser de la doctrina del stare decisis son pertinentes por-que la opinión que ahora suscribe aquí una “mayoría” de sólo tres Jueces de este Foro es claramente contraria y opuesta a otra emitida por este mismo Tribunal mediante el voto unánime de los siete Jueces que lo integrábamos en Hernández v. Shering, 159 D.P.R. 367 (2003), hace poco tiempo atrás. En ese caso, igual que en el de autos, la cues-tión planteada era si estaban a tiempo unas reclamaciones salariales de unos trabajadores de la industria farmacéu-tica presentadas ante el foro de instancia el 28 de julio de 1999. La Ley Núm. 180 de 27 de julio de 1998 (29 L.P.R.A. see. 250 et seq.), que reduce de diez a tres el número de años a los que se puede retrotraer una reclamación por salarios no pagados, dispone que el término limitado de tres años no afectaría las reclamaciones judiciales que se presentaran “dentro de un año después de entrar en vigor esta Ley”. Como la ley referida entró en vigor de inmediato, estaban en orden las reclamaciones salariales de diez años que fuesen presentadas dentro de un año contado a partir del 27 de julio de 1998. Aplicando la Ley Núm. 180, supra, los siete Jueces que integrábamos el Tribunal entonces re-solvimos unánimemente en Hernández v. Shering, supra, que la fecha límite para presentar las reclamaciones sala-riales que incluyesen diez años era el 28 de julio de 1999.
*696Llegamos a esa conclusión, en primer lugar, para hacer valer y cumplir el mandato legislativo concreto de la refe-rida Ley Núm. 180 de que dichas reclamaciones todavía podían presentarse hasta dentro de un año después de que ésta entrara en vigor. Nótese que el 27 de julio de 1999 era un día festivo (nacimiento de Barbosa). También eran días festivos el 26 de julio de 1999 (celebración oficial del Día de la Constitución), el 25 de julio de 1999 (domingo) y el 24 de julio de 1999 (sábado). Durante todos esos días estaban ce-rrados los tribunales. El último día hábil había sido el 23 de julio de 1999, pero esa fecha era cuatro días antes de que hubiese expirado el referido año de gracia dispuesto por la Ley Núm. 180, supra. Por ende, para darle contenido real al claro mandato legislativo y no restarle cuatro días a dicho mandato, resolvimos de modo unánime que la Ley Núm. 180, supra, concedía específicamente hasta el 28 de julio de 1999 para presentar reclamaciones por salarios no pagados durante diez años. Nos amparamos para resolver así, además, en lo dispuesto no sólo en la conocida Regla 68.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III —sobre Cómo se Computan los Términos— sino también en lo que claramente ordena el Art. 388 del Código Político, 1 L.P.R.A. see. 72, que según hemos resuelto antes, incorpora “la intención del legislador con respecto a la consideración de los días festivos ...” (Énfasis suplido.) Márquez v. Junta Insular de Elecciones, 41 D.P.R. 1, 14 (1930). Dispone el referido Art. 388 que
[e]l tiempo en que cualquier acto prescrito por la ley debe cum-plirse, se computará excluyendo el primer día e incluyendo el último, a menos que éste sea día de fiesta, en cuyo caso será también excluido. (Enfasis suplido.)
En Márquez v. Junta Insular de Elecciones, supra, pág. 14, expresamente resolvimos que, en virtud del citado Art. 388, si el día literalmente señalado por una ley para reali-zar un acto es día feriado, se le da eficacia a ésta llevándolo *697a cabo el día siguiente, “lo mismo que si [hubiera] sido en el día señalado”. (Énfasis suplido.)
A pesar de todo lo anterior, una mera pluralidad del Tribunal se atribuye el poder de resolver ahora que la fe-cha límite para presentar las reclamaciones salariales en cuestión era el 27 de julio de 1999 y no el 28 de julio de 1999, por lo que las reclamaciones presentadas el propio 28 de julio de 1999 sólo pueden incluir los tres años anteriores y no los diez años previos como era antes. Una supuesta “mayoría”, pues, ahora ordena desestimar aquellas recla-maciones de obreros que rebasen los tres años referidos.
Ahora con su dictamen, tres Jueces del Tribunal en efecto alteran el texto de la referida Ley Núm. 180 y vul-neran la auténtica intención legislativa al restarle cuatro días al término de un año que ésta dispuso para la presen-tación de las reclamaciones salariales de diez años. Con este dictamen, además, la pluralidad referida de Jueces hace caso omiso a lo ordenado por el Art. 388 del Código Político, supra, y a la decisión de este Foro en Márquez v. Junta Insular de Elecciones, supra, mediante la cual pau-tamos la aplicación del referido Art. 388. Y lo que es aún más insólito, con este dictamen los tres Jueces aludidos abandonan lo que resolvimos unánimemente los siete Jue-ces que entonces integrábamos el Tribunal (el Pleno) en un caso idéntico, hace sólo dos años, en Hernández v. Shering, supra. ¿Qué motiva toda esta actuación tan inusitada y tan improcedente de tres Jueces de este Foro? ¿Qué valores o intereses de orden público existen que pueden justificar el caprichoso vaivén de los miembros de este Foro que antes estuvieron conformes con nuestra decisión? Muchos se pre-guntarán qué ha sucedido para que algunos Jueces de este Foro abandonen unos precedentes y cambien de parecer tan ligeramente.
Es menester resaltar que el caso de autos es esencial-mente idéntico al de Hernández v. Shering, supra. No hay diferencias en los hechos, en las cuestiones o en los asuntos *698de estos dos casos que puedan explicar unos dictámenes tan diametralmente distintos. La controversia en el caso anterior fue debidamente examinada por este Foro y no hay nada en el caso de autos que no conociéramos cuando resol-vimos el caso anterior. Sorprende la “explicación” que ofre-cen ahora los Jueces quienes en el caso anterior votaron a favor de que a los trabajadores concernidos se les diera amparo, excluyéndolos de la injusta aplicación de la Ley Núm. 180, supra. Señalan ahora que en el caso anterior pensaron erradamente que la nueva disposición estatuta-ria creaba un nuevo término prescriptivo, en lugar de me-ramente posponer la vigencia de la citada ley. Sin embargo, nada de ello surge de la decisión anterior; más bien, en ésta todos los Jueces de este Foro, sobre todo los más experi-mentados, sabíamos bien lo que estábamos haciendo: apli-cando correctamente unas establecidas normas de herme-néutica para lograr un resultado que fuese, a la vez, conforme a la auténtica intención legislativa y, además, justo. Por ello, no hay justificación razonable alguna para el dictamen de la “mayoría” del Tribunal ahora. Lo que el Pleno de este Tribunal pautó deliberadamente de modo unánime hace poco tiempo atrás en un caso esencialmente igual al de autos no es de modo alguno tan manifiesta-mente erróneo que violente la razón y la justicia. Por ende, conforme a la norma que rige el asunto de los precedentes, no procedía que una pluralidad de tres Jueces revoque ahora lo resuelto unánimemente por todo el Pleno de este Foro hace poco en Hernández v. Shering, supra.
Es menester enfatizar que nuestra decisión anterior no sólo no puede ser considerada de modo alguno como mani-fiestamente errónea, sino que, además de ser claramente correcta en Derecho, es indudablemente más justiciera que la de la “mayoría” de tres Jueces del Tribunal en el caso de autos. Conforme a lo que resolvimos unánimemente los siete Jueces de este Foro en Hernández v. Shering, supra, el grupo de trabajadores demandantes en el caso de autos *699podía reclamar el pago de salarios debidos y no pagados durante los últimos diez años, del mismo modo que pudie-ron hacerlo los trabajadores del caso anterior. El dictamen de tres Jueces, sin embargo, ahora les limita sustancial-mente ese derecho. Por un día de diferencia (que tiene su clara razón de ser), descartando injustificadamente un pre-cedente claro, vinculante y unánime del Pleno de este mismo Tribunal, ignorando normas patentemente aplica-bles y haciendo caso omiso de la auténtica intención legis-lativa, una pluralidad de este Foro accede a las pretensio-nes de la poderosa industria farmacéutica para privar ahora a unos modestos trabajadores de exigir el pago de lo que se ganaron con el sudor de su frente durante siete años de labores. De ese modo, menoscaban nuestra más elevada función de hacer valer los derechos de los más desventaja-dos y, en su lugar, anteponen un errado manejo de meros conceptos por encima de unas realidades humanas, como si el Derecho fuese sólo un juego de abstracciones, de reglas y reglitas, al margen de los propósitos sociales y las necesi-dades de la gente, y al margen también de toda considera-ción de lo que es justo y de lo que es la solidaridad humana.(1)
Como yo no comparto tal visión del Derecho, como creo que los trabajadores del caso de autos tienen un derecho en justicia a que se les pague adecuadamente por sus esforza-das labores, como considero que debemos acatar la autén-tica intención legislativa, como pienso que este Foro debe ser no sólo consecuente con sus dictámenes previos sino, además, valiente en la defensa de los desventajados, y como estimo que la muy improcedente revocación de nues-tra decisión anterior por una mera pluralidad de Jueces sólo puede causar gran desprestigio a este Tribunal, yo disiento.

(1) Véase J.B. Fuster, La solidaridad en el proceso judicial, 41 (Núm. 1) Rev. Der. Pur. 1 (2002).